Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 1 of 34 PageID #: 26




                           EXHIBIT B
        Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 2 of 34 PageID #: 27
' •,,


                  IN THE CIRCUIT COURT FOR MAURY COUNTY, TENNESSEE
                     TWENTY-SECOND JUDICIAL DISTRICT AT COLUMBIA
                                                                                                          c!>

          TANDY RAY KING,
                                                                                               N
                                                                                               ~         ,A
                                                        Case No.   Ic~s3
                 PLAINTIFF
                                                                                              -~"    G~'~.~.•~'~ .
          V.                                           JURY DEMAND
                                                                              .              w
          MONSANTO COMPANY, BAYER
          CORPORATION, BASF                                                                   N
                                                                                             •(-n    z~—n
          CORPORATION, and MAURY                                                                       n,
                                                                                                       ~
          MAURY FARMERS COOPERATIVE,

                 DEFENDANTS.

                                               COMPLAINT

                 Plaintiff Tandy Ray King, by and through counsel, hereby files this Complaint

          against Defendants and states as follows:

                 1.     Plaintiff Tandy Ray King is a farmer residing and doing business in

          Columbia, Maury County, Tennessee.

                 2.     Defendant Monsanto Company ("Monsanto") is a foreign for-profit

          corporation, incorporated in Delaware, and headquartered in St. Louis, Missouri. The

          registered agent for service of process is Corporation Service Company at 2908 Poston

          Avenue, Nashville, TN 37203.

                 3.     Defendant Bayer Corporation ("Bayer") is a foreign for-profit corporation

          incorporated in Indiana. The registered agent for Bayer is Corporation Service Company

         at 2908 Poston Avenue, Nashville, TN 37203. Bayer acquired Monsanto on June 7, 2018.

         Bayer did business in Maury County, Tennessee through its affiliate and subsidiary agent,

         Monsanto. All actions by Monsanto mentioned herein are imputed to Bayer, and, therefore,

         both will be collectively referenced as "Monsanto."
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 3 of 34 PageID #: 28




          4.      Defendant BASF Corporation ("BASF") is a corporation organized and

  existing under the laws of the State of Delaware with its principal place of business in

  Morris County, New Jersey. The registered agent for BASF is CT Corporation at 300

  Montvue Road, Knoxville, TN 37919-5546

          5.      Defendant Maury Farmers Cooperative (the "Co-Op") is a business entity

  with its principle place of business in Columbia, Tennessee. The registered agent for the

  Coop is Keith Farmer at 423 Westover Drive, Columbia, TN 3 840 1.

          6.      Venue is proper in that the acts complained of occurred within the confines

  of the jurisdiction of this Court.

                                       FACTUAL ALLEGATIONS

         I.      Nature of the Case

         7.      This case involves the auxin herbicide dicamba, which is a highly volatile

  herbicide that was discovered in 1958 and marketed under various trade names.

         8.      Due to its volatility, propensity to move off target, and ability to cause

  serious injury to non-target plants, dicamba was only used as a pre-planting or post-harvest

  burn down herbicide prior to November 2016, and was not approved for in-crop or over

  the top crop applications.

         9.      Since the introduction of genetically modified seeds designed to be resistant

 to the active ingredient in Roundup in 1996, over-reliance on Monsanto's Roundup as a

  primary weed control herbicide created an environment in which Roundup resistant weeds

 flourished and proliferated across the United States.

         10.     In order to retain its stranglehold on the seed and herbicide markets despite

 the decreasing efficacy of Roundup, Monsanto created new strains of soybean and cotton




                                               2
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 4 of 34 PageID #: 29




  that were resistant to dicamba — an older, more toxic, and more uncontrollable herbicide.

  Monsanto branded these dicamba resistant crops as Xtend varieties.

          11.       Monsanto thereafter collaborated with BASF to develop new formulations

  of dicamba that could be marketed for in-crop uses and over the top crop application of

  Xtend soybeans and cotton.

         12.        Monsanto and BASF inarketed these formufations as revisionary break-

  throughs that minimalized volatility, and could be safely used without risk of causing harm

  to non-Xtend crops.

         13.       In actuality, the new docamba herbicides are not appreciably less volatile

  than prior formulations of dicamba and have caused serious harm to crops throughout the

  United States.

         14.       Monsanto and BASF sold these formulations of dicamba despite knowing

  that severe and widespread injuries would result, because Monsanto and BASF understood

  that such injuries would force farmers to defensively plant Xtend crops in future growing

  seasons and thereby increase the market for Xtendimax and Engenia, as well as Monsanto's

  Xtend soybean and cotton seeds.

         15.       As a result of Monsanto's and BASF's greed, recklessness, and callous

 disregard of the rights of American farmers, thousands of farmers' livelihoods have been

 jeopardized and millions of acres of crops have been destroyed.

         II.       Dicamba

         16.       Dicamba (3,6-dichloro-o-anisic acid) is a non-selective auxin herbicide that

 mimics plant growth hormones. It is highly toxic and highly mobile.

        17.        Dicamba has traditionally been used for control of annual, simple perennial,




                                                3
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 5 of 34 PageID #: 30




  and creeping perennial broadleaves in non-crop situations, such as pre-planting and post-

  harvest burndown applications, and in grass crops such as corn, small grains, sorghum,

  turf, pastures, sodded roadsides, and rangeland.

          18.     Dicamba is highly volatile, meaning that it is an herbicide that is not easily

  controlled and has a high likelihood of vaporizing and moving away from the area of

  application as a gaseous form.

          19.     Consequently, injury to off-target vegetation is a major problem associated

  with dicamba.

          20.     Until recently, dicamba was not approved or used for in crop applications,

  or over the top crop spraying, due to its high volatility.

          21.     Volatility, also known as vapor drift, refers to the ability.of an herbicide to

  vaporize and mix freely with air. This occurs when an herbicide changes from a solid or

 liquid into a gaseous state and moves off the target area.

          22.     When a volatile herbicide vaporizes, the herbicide vapor can travel long

 distances over long periods of time, and cause damage to non-target plants several miles

 away over the span of many days.

          23.     Volatility is a characteristic of the formulation of an herbicide and its active

 ingredient — not all herbicides are sufficiently volatile to cause plant injury from vapor

 drift.

          24.     Certain conditions, such as temperature, humidity, and mixture with

 additional herbicides can exacerbate the volatility of any given herbicide.

          25.     Specifically, the volatility of dicamba greatly increases in high

 temperatures, low humidity, or when it is mixed with Roundup or glysophosate.




                                                Ll
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 6 of 34 PageID #: 31



         26.     Glyphosate is a non-volatile EPSP synthase inhibitor herbicide

  manufactured and marketed by Monsanto under the brand name Roundup since 1974

         27.     Dicamba can volatize days after application, travel considerable distances,

  and cause injuries to plants several miles away.

         28.     The volatility of dicamba has been well known and studied for decades.

  Because of dicamba's volatility, and its extremely harmful effects on valuable non-target

  crops, the use of dicamba was limited to pre-planting and post-harvest burndown

  applications prior to 2016.

         29.      A burndown application is used to clear an area of weeds and other residual

  pests prior to planting or after harvesting. Burndown applications are common in the early

  spring and late fall when there are typically no neighboring, growing crops to damage.

         30.     Dicamba could not be, and was not, applied to planted crops after their

  emergence because it would damage the crops on which it was sprayed, and damage non-

 target crops in the vicinity after volatizing.

         31.     As a result, dicamba — which was first sold by BASF under the brand name

 Banvel — has been on the market since the 1960s, but for all of the above reasons was little

 used in American agriculture until 2016. Despite the very limited use of dicamba, it was

 still responsible for a considerable amount of damage to non-target crops.

         32.    Because dicamba was only used as a burndown herbicide, these off-target

 injuries were mostly sustained during cooler parts of the year.

         33.    Dicamba causes injuries that are unique, distinctive, and easily

 distinguishable from other more common types of crop damage. Dicamba can cause

 cupping, curling, strapping, discoloration, leaf elongation, wrinkling, stunting, trumpeting,




                                                  ~
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 7 of 34 PageID #: 32



  and twisting of exposed plants, among other symptoms.

          III.    Monsanto

          34.     In 1996, Monsanto began marketing seeds for crops that were genetically

  modified to be resistant to Roundup. Those seeds were branded as Roundup Ready, and

  include soybean and cotton crops.

          35.    The availability of Roundup Ready crops allowed farmers to apply

  Roundup post-emergence, to control weeds during the growing season, without fear of

  harming their crops.

          36.    Roundup and Roundup Ready crops, including soybean and cotton, quickly

  dominated the seed and herbicide markets due to the effectiveness of Roundup for weed

  control, the flexibility of post-emergence use, and the ease of using Roundup on Roundup

  Ready crops.

         37.     Widespread adoption of Roundup Ready traits across a variety of crops, and

  the use of large volumes of Roundup over the course of several consecutive growing

  seasons, created conditions in which weeds that could survive glyphosate would flourish

  with little competition. These weeds are commonly referred to as being Roundup Ready

  or glyphosant resistant.

         38.     Soon thereafter, multiple weeds developed Round-up resistant mutations,

  including horseweed, marestail, pigweed, palmar amaranth, spiny amaranth, waterhemp,

  ragweeds, kochia, ryegrass, Lamb's Quarters, bluegrass, Russian-thistle, and

 Johnsongrass.

         39.     These weeds aggressively proliferated in the absence of natural competition

 or other types of weed control. By 2015, over 90 million acres of American farmland were




                                              6        1
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 8 of 34 PageID #: 33




  infested with Roundup resistant weeds.

          40.    This posed serious challenges to farmers accustomed to planting Roundup

  Ready Crops, who began to turn to alternative weed control systems, crops sold by

  Monsanto's competitors, and used herbicides other than Roundup.

          41.    Coinciding with the declining efficacy of Roundup was Monsanto's

  impending loss of patent protections for its Roundup product systems-Monsanto lost patent

  exclusivity for glyphosate beginning in 2000, and would lose patent exclusivity for the first

  generation of Roundup Ready seed for crops, including soybeans and cotton, in 2015.

         42.     Monsanto intended to create new commercially available products that

  would be more efficacious than, and could replace, Roundup Ready products, which would

  soon be coming off patent and could be sold generically by Monsanto's competitors.

         43.     Monsanto turned to dicamba because it is extremely toxic to the broadleaf

  weeds that developed immunity to glyphosate or Roundup.

         44.     Dicamba, however, is also extremely toxic to commercially valuable

  broadleaf crops such as tobacco, soybean, cotton, and canola.

         45.     While all dicots are sensitive to dicamba in general, certain crops including

  soybean, tomato, tobacco, and fruit are extraordinarily sensitive to dicamba, and can suffer

  severe injury at very low volumes of exposure.

         46.     Depending on rates of exposure; soybean, tobacco, and fruit crops can suffer

 major, or even total, yield losses after exposure to dicamba. Additionally, exposure can

  cause lingering damages that can affect seed development, reduce seed quality, and limit

 the vitality of a plant's progeny.

         47.     Monsanto wanted a dicamba herbicide that, unlike before, and similar to




                                               7
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 9 of 34 PageID #: 34




  glyphosate, could be applied "in-crop," in other words, over the top of growing plants.

           48.    In order to apply dicamba in this manner so as to kill unwanted weeds but

  not the crop, a genetic modification for tolerance to dicamba would need to be developed.

           IV.    The Collaboration of Monsanto and BASF

           49.    Monsanto entered into agreements with BASF (the company that first sold

  a dicamba herbicide) to create, accelerate, promote, and commercialize a dicamba-based

  crop system.

           50.   A genetically engineered trait for soybean and cotton seed to withstand

  dicamba was developed by Monsanto and BASF, marketed and sold expressly for in-crop

  use of dicamba herbicide. There is no reason for, or value in, genetic modification to

  tolerate dicamba herbicide except for in-crop use of such herbicide.

           51.   At all relevant times, Monsanto and BASF acted together in the design,

  development, promotion, marketing and sale of such a system, consisting of the dicamba

  resistant trait, seed containing that trait, and dicamba herbicide.

           52.   Monsanto and BASF entered into one or more agreements to combine the

 property, money, efforts, skill and knowledge in partnership, joint venture or joint

 enterprise for their mutual benefit and profit, with common purpose and community of

 interest in that purpose, equal right to voice and control, and the sharing of profits and

 losses.

           53.   Monsanto and BASF aggressively advertised and touted what became the

 Roundup Ready Xtend Crop System ("Xtend Crop System"), designed as and consisting

 of seed containing the dicamba-resistant trait and dicamba herbicide. Monsanto and BASF

 consider — and have always described and marketed — seed containing the dicamba-




                                                :
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 10 of 34 PageID #: 35




   resistant trait and dicamba herbicide.

          54.     Monsanto and BASF conducted joint field testing of dicamba-based

   formulations applied over the top of dicamba-tolerant soybeans in development. Their

   collaboration also includes joint development of stewardship, education programs, and best

   practices to "support long term sustainability" of a dicamba-tolerant system.

          55.     The price of seed engineered for dicamba resistance is more than seed

  without it. The only meaningful difference between the Xtend seed and other comparable

  RR seed is the trait for dicamba resistance.

          56.     While Monsanto touts high yield of seed containing the dicamba-resistance

  trait, Monsanto describes that yield as "the same" as without the resistance.

          57.    There is no benefit to the Xtend trait other than resistance to dicamba, and

  no benefit to dicamba resistance other than in-crop use of dicamba herbicide.

          58.    The dicamba-based crop system designed, developed, accelerated,licensed

  and sold by Monsanto and BASF poses unreasonable risk of harm to susceptible plants and

  crops not resistant to dicamba.

         59.     Monsanto and BASF designed, developed, marketed, promoted,

  distributed, licensed, and sold the dicamba-resistant trait, seed containing that trait, and

  dicamba herbicide as an integrated crop system, knowing that it would result in damage to

  susceptible non-resistant plants and crops and with the knowledge and intent that farmers

  would have no alternative but to purchase seed containing the trait as a defense, ever

  increasing demand and Defendants' profits.

         60.     Monsanto and BASF designs and manufactures all Xtend seeds.

         61.     The dicamba herbicides that would come to be known as Xtendimax,




                                                 9
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 11 of 34 PageID #: 36




   Engenia, and Fexapan were results of the research, design and testing by Monsanto and

   BASF.

           62.    Monsanto manufactures, markets, and sells Xtendimax with VaporGrip

   Technology.

           63.    Monsanto entered into an agreement with DuPont under which Monsanto

  supplied DuPont with, and allowed it to market and sell Xtendimax with VaporGrip

  Technology

           64.    BASF inanufactures, markets, and sells Engenia.

           V.     Insufficient Testing and Warnings

           65.    Both the United States Department of Agriculture (USDA) and

  Environmental Protection Agency (EPA) expressed significant concerns about the risks

  that may be created by the introduction of dicamba resistant crops and increased usage of

  dicamba.

          66.    Specially, the EPA expressed concerns "related to a potential increase in

  usage of dicamba products and the proposed changes in the timing of applications. In

  general, there is also a potential for increased susceptibility of late season plants to direct

  impact from off-site transport." The agency warned in March 2011 that "applications

  during a warmer time (i.e post-emergence) may increase off-site transport (via volatility)

  during a time when many plants have leafed out ... therefore a post-emergence application

  may increase the likelihood of effects on non-target plants".

         67.     The USDA stated that use of dicamba over a longer season "could increase

  exposure of dicamba-sensitive plants at a growth stages late in the season," and that "the

  potential for undesired volatization or drift of applied dicamba onto organic crops is of




                                               10
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 12 of 34 PageID #: 37



   high possibility."

          68.     As a result, both agencies delayed approval of the products they regulated.

   EPA, which regulated pesticides, delayed registration of Xtendimax and Engenia, and

   required multiple additional submissions before approval was reached.

          69.     Similarly, the USDA delayed approval of Xtend variety soybean and cotton,

  and required Monsanto to make multiple revisions to its petitions for determination of

  nonregulated status of its dicamba resistant varieties.

          70.     Monsanto and BASF failed to provide the EPA with the results of rigorous,

  independent testing or analysis on the volatility of their products in real world applications,

  or on how dangerous their products would be to off-target crops. Monsanto expressly

  forbade independent testing of Xtendimax by the Arkansas Plant Board because the results

  might jeopardize the approval by the EPA.

          71.     Indeed, even upon approving theses formulations for use. The EPA

  cautioned that "[s]everal formulations of dicamba are intended to reduce volatilization of

  dicamba in the first few days after application, but the ability of these formulations to delay

  the formation of the volatile dicamba acid, under a range of environmental conditions, is

  not well understood."

         72.     Likewise, Dr. Kevin Bradley at the University of Missouri commented that

  we really can't tell you anything about the volatility or its potential volatility, because we

  have not been able to do that research, and that's really unfortunate."

         73.     Nevertheless, Monsanto and BASF advertised their new formulations as

  "low-volatility" herbicides that could be used safely and without fear of off-target

  movement.




                                                11
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 13 of 34 PageID #: 38



          74.       Monsanto advertised its VaporGrip technology, which is featured in both

   Xtendimax and Fexapan, as "[a] revolutionary breakthrough" that "provides growers and

   applicators confidence in on-target application of dicamba."

          75.       Similar statements were repeated by Monsanto to customers and

  agricultural professionals through a variety of inedia, personal contacts, and sales

   presentations.

          76.       However, the veracity of these statements was never demonstrated to

  regulators or independent researchers.

          77.       Aaron Harger, at the University of Illinois, stated in March 2017 that "[w]e

  never evaluated whether or not these formulations are, in fact, lower-volatility

  formulations. We have no data to demonstrate if, in fact, it's lower-volatility:"

          78.       Further, neither Monsanto nor BASF ever related evidence that the

  formulations of dicamba would not volatize under the real-life conditions in which they

  were intended to be used.

          79.       In fact, in the conditions in which they are intended to be used, Xtendimax,

  Engenia, and Fexapan, are not appreciably less volatile than older formulations of dicamba,

  such as Banvel or Clarity.

         80.        When asked as early as 2013 how Monsanto was going to manage the off-

  target issues with dicamba, a representative for Monsanto testified that "everyone will just

  have to plant Xtend crops, and then it won't be an issue." Bader Farms, Inc. v. Monsanto

  Co., No. 1:16-CV-00299 (E.D. Mo.), Baldwin Dep. Tr. (Oct. 31, 2017) at 19:23-20:6.

         81.        In lieu of properly researching, designing, and testing their products to

  ensure they were safe prior to marketing them, Monsanto and BASF used American




                                                12
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 14 of 34 PageID #: 39




   farmers as real-life guinea pigs during the 2017 growing season:

          82.    Monsanto estimated that 20 million acres of Xtend variety soybeans, and 5

   million acres of Xtend variety cotton were planted during the 2017 crop year.

          83.    Monsanto estimated that 40 million acres, representing approximately '/z of

  the soybean market, of Xtend variety soybeans were planted during the 2018 crop year.

          84.    Monsanto and BASF knew formulations of dicamba would be used on those

  vast acreages, and knew that non-Xtend crops within the vicinity would be placed at risk

  if their dicamba products moved off target.

          85.    Monsanto and BASF knew that their formulations of dicamba, and dicamba

  generally, is more likely to volatize and move off target during higher temperatures, lower

  humidity, or when mixed with glyphosate — precisely the conditions in which Xtendimax,

  Engenia, and Fexapan were intended to be used.

          86.    Despite that knowledge, neither Monsanto nor BASF ever warned growers

  or applicators of the likelihood that its dicamba products would volatize and injure their

  neighbors' crops when used for in-crop applications.

         87.     Monsanto and BASF knew that temperature inversions, which are common

  in soybean and cotton growing regions during the summer months, create a high potential

  for off-target movement of dicamba.

         88.     A temperature inversion occurs when dicamba particles on or near the

  surface are cooler than the air above. This phenomenon is common in the Mid-south and

  Midwest of the U.S during clear summer nights.

         89.     When a temperature inversion occurs, dicamba particles on or near the

  surface are suspended into the atmosphere and can travel for miles in concentrated clouds.




                                                13
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 15 of 34 PageID #: 40




           90.        While the labels for Xtendimax, Engenia, and Fexapan warn that

   applications should not be made during a temperature inversion, neither Monsanto nor

  BASF warned growers or applicators of the likelihood that temperature inversions would

  cause large amounts. of off target movement in dicamba applications that were made hours

  or days prior to the development of a temperature inversion.

           91.       Instead of warning about the severe risks of off-target movement of dicamba

  through volatility and temperature inversion, Monsanto and BASF inaintained that off-

  target movement of their products would most likely occur from spray drift. Spray drift

  occurs when small droplets move to nontarget vegetation during application without ever

  landing on the target site.

           VI.       Full Scale Dicamba System Rollout in 2017

           92.       EPA registration for the new formulations of in-crop dicamba herbicides

  came after harvest in 2016.

           93.       An EPA registration is not an endorsement of an herbicide. See, e.g., Notice

  of Registration for Engenia dated December 20; 2016 ("Registration is in no way to be

  construed as an endorsement or recommendation of this product by the Agency.")

          94.        In 2017, Monsanto launched XtendiMax as a low-volatility dicamba

  formulation with VaporGrip Technology for use with seed containing the dicamba-                   ,
  resistant trait.

          95.        In 2017, DuPont launched FeXapan as a low-volatility dicamba formulation

  with Vapor Grip Technology for use with Xtend seed, which DuPont promotes as part of

  its own advertising as "part of the Roundup Ready 2 Xtend Acre Solution.

          96.        In 2017, BASF launched Engenia as a low volatility dicamba formulation




                                                 14
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 16 of 34 PageID #: 41




   for use with seed containing the dicamba-resistant trait, which BASF promotes in its own

   advertising as "Dicamba-tolerant soybean sold under the trait name Roundup Ready 2

   Xtend Soybeans."

          VII. Continuing Deceptive Advertising

          97.         All the while, before and after 2017, Monsanto and BASF continued their

  deceptive advertising.

          98.      Monsanto and BASF continued playing on concerns over glyphosate

  resistance and assuring growers that the new dicamba formulations would be low in

  volatility and could be applied without off-target movement. Again, they promoted the

  dicamba-based crop system as safe when it was not.

         99.       Monsanto and BASF inade, and continue to make such representations, and

  omissions when they knew, and intended, that dicamba would be sprayed extensively and

  multiple times, in hot summer months, in areas of proximity to susceptible non-resistant

  plants and crops.

         100.      Such statements and omissions were made by Monsanto and BASF with

  knowledge of or reckless disregard for their falsity.

         101.     Among other things, Monsanto and BASF did not disclose:

               a. Prior use of dicamba for pre-emergent and post-harvest burndown is

                  different than over-the-top application during the hot summer months and

                  poses risks, including volatility, not present in burndown;

               b. Volatility in new formulations remains a substantial risk;

             c. Even minute levels of exposure injure susceptible, non-tolerant plants

                  whether through volatilization and/or drift;




                                               15
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 17 of 34 PageID #: 42




                d. Pre-release testing was insufficient and inadequate;

                e. Xtendimax with "Vapor Grip.Technology" was not independently tested by

                   outside scientists contrary to industry practice;

              f. The vast majority of Monsanto's testing was not on Xtendimax with

                   VaporGrip technology;

              g. Following label instructions does not prevent volatilization;

              h. Successful on-target application does not prevent volatilization

             i. The new formulations are not significantly lower in volatility than older

                   versions when used in real world conditions;

             j.    Dicamba can and does move from target after application and over long

                   distances; and

             k. The scale of spraying in given areas increases the risk of harm to non-

                   resistant crops and plants.

         102.      The product labels were and are inadequate to address the dangers

  associated with the Xtend Crop System. Monsanto and BASF failed to adequately warn

  of these dangers by label or otherwise, and failed to adequately train applicators how to

  avoid injury to non-residential plants and crops.

         VIII. Insufficient, Misleading, Deceptive, and Unworkable Labels

         103.     The labels for Xtendimax and Engenia (as well as Fexpan) contain false and

  misleading statements and impressions, omissions, and lack warnings and instructions

  adequate to protect the environrnent and prevent injury to non-resistant plants and crops

  susceptible to dicamba.

         104.     Directions for use are not stated in terms easily read and understood by the




                                                 16
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 18 of 34 PageID #: 43




   average person likely to use or to supervise use of the herbicides. The directions when

   followed also were not and are not adequate to prevent unreasonable adverse effects on the

   environment, including non-resistant plants and crops susceptible to dicamba.

              105.   Among other things, the labels all state that the herbicides should not be

   used during a temperature inversion. Temperature inversions, however, are difficult to

   predict.

          106.       The labels state that the herbicides should not be sprayed when wind speed

   is under 3 mph or over 10-15 mph. Temperature inversions often occur, however, when

  wind speed is less than 10 mph.

          107.       Wind speed is also difficult to predict, particularly wind gusts.

          108.       In addition, XtendiMax and Engenia lables state that the herbicide sgould

  not be sprayed after sunset. The FeXapan label state that temperature inversions can begin

  to form at sunset.

          109.       In addition, dicamba can and does volatize after application for periods

  exceeding 24 hours and that risk continues regardless of conditions at the time of spraying.

          110.       Even when sprayed properly, the in-crop dicamba herbicides still can and

  do volatize (including in winds of 3 mph or lower).

          111.       Also, field tests (independently undertaken in 2017) show that volatility of

  the new dicamba formulations occurred over at least a 2-3 day period ater application.

          112.       With inversions in summertime frequently occurring, the result is volatized

  dicamba and fine droplets catching in the inversion layer and moving en masse to affect

  others' fields. This is a chemical effect that occurs even when application instructions are

  followed.




                                                  17
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 19 of 34 PageID #: 44




          113.      As even described by the EPA, the level of precaution necessary to prevent

   dicamba from moving off-target is "extraordinary." Tom Polansek, Monsanto, BASF weed

   killers strain U.S. states with damage complaints (November l, 2017).

          114.      Dr. Larry Steckel, a professor of Weed Science at the University of

   Tennessee, expressed these concerns directly to Monsanto at a conference when he

   explained that following the label was "[nearly impossible" as, among other things there is

   only a"very small window of time" in which to spray, the low 24 inch boom height is "a

  joke," and in regard to spraying instructions based on rain: "who is that accurate of a

  forecaster." GM Watch, Will new restrictions on dicamba spraying.save US food crops?

  (Dec. 8, 2017).

          IX.      Dicamba Damage in 2017 and 2018

          115.     Farmers planted seed containing the dicamba-resistant trait on at leasr 25

  million acres of soybean and cotton fields in 2017.

          116.     The spike from one million acres of Xtend soybeans and three million acres

  of Xtend cotton in 2016 to 25 million or more acres in 2017 is direct result of the dicamba

  disaster Defendants conspired to set in motion.

          117.     Monsanto predicted that its Xtend soybeans would expand to 40 million

  acres of soybeans planted in 2018, which represents half of the soybean market in the

  United States.

         118.      Monsanto and BASF knew that dicamba damage would again occur and

  would be even more widespread.

         119.      The dramatic increase in damage during 2017 and 2018 was a direct result

  of the proliferation of the dicamba-resistant trait and Xtend Crop System.




                                               18
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 20 of 34 PageID #: 45




          120.      Symptomology of dicamba damage; including leaf cupping, is unique to

   dicamba. Cupping throughout a field is a typical pattern indicating volatilization, as

   opposed to spray drift, which displays a plume of damage that diminishes with distance

   from the spray source. Other syptoms include strapping, leaf elongation, stunting and/or

   stem twisting.

          121.      Dr. Steckel explained: "This is a landscape level redistribution of that

   herbicide" as opposed to physical drift which often injures in a pattern in the field.

  According to Dr. Steckel: "It's a 200-acre or larger fields covered pretty uniformly. I've

  never seen anything like it." Pam Smith, Dicamba Debate Continues (July 12, 2017).

          122.      Monsanto and BASF (as well as DuPont) have gone on the offensive,

  vigorously denying volatility, which had been independently verified by multiple weed

  scientists, attacking scientists who questions them, and blaming farmers along with

  everyone else but themselves.

          123.      These statements conflict with uniform findings of independent experts that

  there was volatility in 2017 and 2018 and that volatility was the major reason for the harm

  that occurred. As observed by Dr. Steckel, volatility is "hard to address when registrants,

  despite evidence, will not consider it an issue." Monsanto Extend Academic Summit (Iowa

  State University) Slides presented in St. Louis MO, September 27-29, 2017.

         124.       Monsanto and BASF also put theblame on applicators who they say did not

  follow label instructions.

         125.       Education, however, does not fix the dicamba herbicide's volatility and

  propensity for off-target movement, especially in climate conditions when it can volatize

  off soil and plants to move miles away to susceptible plants. Application methods also do




                                                19
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 21 of 34 PageID #: 46



   not prevent volatilization. Ford Baldwin explains: "Additional application restrictions ...

   simply will not fix this problem." Ford Baldwin, latest dicamba research and a new task

  force (Aug. 17, 2017).

          126. Monsanto and BASF attacked even the independent experts, attempting to

  discredit and intimidate them. Bob Scott, weed scientist at the University of Arkansas,

  reads such tactics "as an attack on all of us, and anybody who dares to [gather] outside

  data." Dan Charles, Monsanto Attacks Scientists After Studies Show Trouble for

   Weedkiller Dicamba (Oct. 26, 2017).

          X.     Regulatory Aftermath of 2017 Dicamba Damage

          127. In October 2017, the EPA announced that, by agreement with Monsanto,

  BASF, and DuPont, it was re-classifying in-crop dicamba as a restricted use herbicide.

  Among other things, only certified applicators with special training, and those under

  supervision, may purchase and apply in-crop dicamba during the 2018 growing season.

  Other changes include: additional record-keeping requirements; limiting applications to

  when maximum wind speeds are below 10 mph (from 15 mph); reducing the times during

  the day when applications can occur; and additional tank clean-out instructions.

         128. In September 2017, the Arkansas Plant Board voted to ban applications of

  dicamba after April 15 in Arkansas.

         129. The Tennessee Department of Agriculture advised soybean and cotton

  farmers to follow federal guidelines when applying pesticides containing dicamba

  approved for "over the top" use.

         XI.     Defensive Purchasing of Dicamba-Resistant Seed

         130. Farmers have purchased and will continue to purchase seed containing the




                                              20
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 22 of 34 PageID #: 47




   dicamba-resistant trait at higher prices for defensive purposes even if they are not otherwise

   interested in the base germplasm of the seed or dicamba resistance itself.

           131.   As one farmer put it: "[Monsanto] knew that people would buy [Xtend] just

   to protect themselves. .. You're pretty well going to have to.. It's a good marketing strategy,

   I guess. It kind of sucks for us.". Jack Kaskey & Lydia Mulvany, Bloomberg, Creating a

   Problem — And a Lucrative Solution (Sept. 5, 2016).

          132.    Monsanto was so confident in expansion of the Xtend crop system that by

   2015 it already had announced that it would invest almost $1 billion investment in a

   dicamba production facility.

          133.    BASF was so confident of expansion of the Xtend Crop System that it had,

  by June 2014, announced plans to increase its dicamba production by fifty percent.

          134.    Monsanto projects that the number of soybean acres planted with the

  dicamba-resistant trait will be 50 million acres, up from a projected 40 million in 2018 and

  the 1 million acres planted in 2017.

          135.    The more crops planted with the dicamba resistant seed and the more

  dicamba sprayed after emergence of susceptible non-resistant crops, the more damage there

  will be and the more farmers will be forced to buy the seed to protect themselves at higher

  cost.

          136.    Monsanto's and BASF's attempt to force everyone into a dicamba-based

  system is not reasonable or in the public interest.

          137.    Even this course is unavailable to farmers, such as Plaintiff, who grow crops

  for which there is no dicamba tolerant seed.

          XII. Plaintiff




                                                21
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 23 of 34 PageID #: 48



           138.   Plaintiff is a tobacco farmer who owns and operates a farm on Green Mills

  Road in Columbia, Tennessee and leases and operates a farm on Carter's Creek in

  Columbia, Tennessee. Plaintiff has grown tobacco for over 50 years.

           139.   Plaintiff's tobacco plants were first damaged by dicamba in the 2017

  planting season.

           140.   An investigation revealed that the damage was due to the application of a

  product containing dicamba to the fields of Plaintiff's neighbor, John Ring.

           141.   An action is currently pending against Mr. Ring in this Court, Case No.

  16257.

           142.   In late June, 2018, Plaintiff first noticed damage to some of his tobacco

  similar to the damage the prior year.

           143.   Specifically, the tobacco leaves had hooding, curling, and yellowing, which

  are all indicative of damage from dicamba.

           144.   Plaintiff subsequently noticed dicamba damage to other tobacco, which had

  been planted later.

           145.   Upon information and belief, Plaintiff's crops suffered damage from

  multiple dicamba vapor drifts from the application of dicamba herbicides on the crops of

  his neighbors who used Xtend dicamba-resistant seeds.

           146.   In the three years prior to 2017 (when Plaintiff's crops were first damaged

  by dicamba), Plaintiff produced an average of more than 3,200 pounds of tobacco per acre

  per year. Because of the dicamba damage, Plaintiff produced an average of only 1,508.55

  pounds of tobacco per acre in 2018.

           147.   Consequently, because of the dicamba damage to Plaintiff's crops, Plaintiff




                                               22
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 24 of 34 PageID #: 49




  earned substantially less compensation from the sale of his tobacco than he otherwise

  would have in 2018.

           XIII. Maury County Cooperative

           148.   In 2018, Tennessee followed the EPA Guidelines and required that anyone

  who sprayed a Restricted Use Pesticide, which include herbicides containing dicamba, to

  become commercially certified.

           149.   The Co-Op is commercially certified to spray dicamba herbicides and offers

  to spray dicamba herbicides in exchange for compensation. The Co-Op represents that it

  can safely spray dicamba herbicide according to the directions.

           150.   Upon information and belief, the Co-Op handles all or the vast majority of

  the spraying of dicamba herbicides during the planting and growing season for the farms

  in Maury County.

           151.   Upon information and belief, every farm within a 10-mile radius of Plaintiff

  that has used a dicamba herbicide during the planting and growing season has engaged the

  Co-Op to spray such herbicide.

           152.   For example, the Co-Op's records indicate that the Co-Op sprayed Engenia

  mixed with Roundup PowerMAX II for Stephen Finley who grows soybeans in Maury

  Couny. Roundup PowerMax II lowers the pH of the formula in the tank and in the soil.

  According to expert Tom Mueller, lowering the pH in the tank increases offsite emissions

  of dicamba.

           153.   Upon information and belief, Plaintiff's crops were damaged from the

  dicamba herbicide sprayed by the Co-Op on the crops of farms in the vicinity of Plaintiff's

  crops.




                                              23
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 25 of 34 PageID #: 50




                                 COUNT I: NEGLIGENCE

          154.   Plaintiff incorporates the above-referenced paragraphs as if restated herein.

          155.   At all relevant times, Monsanto and BASF (the "Corporate Defendants")

  had a duty to properly manufacture, design, formulate, compound, test, produce, process,

  assemble, inspect research, distribute, market, label, package, distribute, prepare for use,

  sell, and adequately warn of the risks and dangers of dicamba herbicide.

          156.   The Corporate Defendants failed to use ordinary care in manufacturing,

  designing, formulating, compounding, testing, producing, assembling, inspecting,

  researching, marketing, labeling, packaging, distributing, and preparing for use, selling and

  adequately warning of the danger of these products.

         157.    As a proximate result of the Corporate Defendants' careless behavior,

  Plaintiffls crops were damaged. Such results were entirely foreseeable by the Corporate

  Defendants.

         158.    At all relevant times, the Co-Op had a duty to spray herbicides containing

  dicamba in such a manner that it would not cause damage to Plaintiff's crops.

         159.    If the Corporate Defendants' representations that dicamba can be sprayed

  safely if sprayed according to the directions are correct, then the Co-Op breached its duty

  to Plaintiff when it sprayed dicamba herbicide in such a manner that the dicamba drifted to

  Plaintiff's farm and damaged Plaintiff's crops.

         160.    The Corporate Defendants' actions constitute negligence. In the alternative,

  the Co-Op's actions constitute negligence

         161.    As a result of the Defendants' negligence, Plaintiff has suffered damages in

  an amount to be proven at trial.




                                               24
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 26 of 34 PageID #: 51




                   COUNT II: STRICT LIABILITY — DEFECTIVE DESIGN

            162.    Plaintiff incorporates the above-referenced as if restated herein.

            163.    At all relevant times, the Corporate Defendants researched, designed,

  developed, tested, manufactured and/or marketed products with dicamba.

            164.    The dicamba products are defective in design or formulation in that they are

  not reasonably fit, suitable, or safe for their intended purpose. They cannot be used safely

  without causing severe risk of harm to others' crops, and their foreseeable risks exceed the

  benefits associated with their design and formulation.

            165.    The design of these products is defective and unsafe in that it causes severe

  crop injuries as a result of volatility and off target movement, including but not limited to

  movement through volatility, temperature inversion, and spray drift.

            166.    The design defect makes Xtendimax, Engenia, and FeXapan unreasonably

  dangerous, yet the Corporate Defendants knowingly introduced these products into the

  market.

          167.      As a direct and proximate cause of the manufacture, sale and promotion of

  the defectively designed Xtendimax, Engenia, and FeXapan, Plaintiff sustained serious

  injury to his crops.

          168.      The conduct of the Corporate Defendants, as described above, was reckless.

  The Corporate Defendants risk the livelihoods of American farmers, including Plaintiff,

  with knowledge of the severe dangers of off target movement of Xtendimax, Engenia, and

  FeXapan and suppressed this knowledge from the general public. The Corporate

  Defendants made conscious decisions to not redesign, re-label, warn or inform the

  unsuspected public. The Corporate Defendants' reckless conduct warrants an award of




                                                 25
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 27 of 34 PageID #: 52




  punitive damages.

                 COUNT III: STRICT LIABILITY — FAILURE TO WARN

          169.    Plaintiff incorporates the above-referenced paragraphs as if restated herein.

          170.    The Corporate Defendants researched, developed; designed, tested,

  manufactured, inspected, labeled distributed, marketed, promoted, sold, and otherwise

  released into the stream of commerce the dicamba herbicide Xtendimax, Engenia and

  FeXapan; in the course of the same, the Corporate Defendants directly advertised or

  marketed these products to the EPA, agricultural professionals, and consumers and,

  therefore, had a duty to warn of the risks associated with these products.

          171.    Xtendimax, Engenia, and FeXapan were defective due to inadequate

  warnings or instructions because the Corporate Defendants knew or should have known

  that the products created significant risks of harm to non-Xtend crops, and they failed to

  adequately warn consumers, regulators, and innocent bystanders of such risks.

         172.     The Corporate Defendants failed to adequately warn consumers, regulators,

  and innocent bystanders that Xtendimax, Engenia, and FeXapan could cause severe crop

  injuries through volatility, temperature inversions and spray drift.

         173.     The Corporate Defendants failed to adequately warn consumers, regulators,

  and innocent bystanders that Xtendimax, Engenia, and FeXapan would volatize in high

  heat, low humidity, or when mixed with glyphosate.

         174.    The Corporate Defendants failed to adequately warn consumers, regulators,

  and innocent bystanders that Xtendimax, Engenia, and FeXapan would move off target

  through temperature inversions hours and days after application.

         175.    Xtendimax, Engenia, and FeXapan were defective due to inadequate post-




                                               26
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 28 of 34 PageID #: 53




  marketing warnings or instructions because, even though the Corporate Defendants knew

  or should have known of the risk of severe crop injuries from the use of their products, the

  Corporate Defendants failed to provide an adequate warning to consumers or innocent

  bystanders, knowing these products could cause injury.

         176.      The Corporate Defendants failed to perform or otherwise facilitate adequate

  testing of Xtendimax, Engenia, and FeXapan; failed to reveal and/or concealed testing and

  research data; and selectively and misleadingly revealed and/or analyzed testing and

  research data.

         177.      As a direct and proximate result of the reasonably anticipated use of

  Xtendimax, Engenia, and FeXapan as manufactured, designed, sold, supplied, marketed,

  and/or introduced into the stream of commerce by the Corporate Defendants, Plaintiff

  suffered serious crop injury, harm, damages, economic and non-economic loss and will

  continue to suffer such harm, damages and losses in the future.

         178.      The Corporate Defendants' conduct, as described above, was reckless. The

  Corporate Defendants risk the lives of American farmers, including Plaintiff, with

  knowledge of the severe dangers of off target movement of Xtendimax, Engenia, and

  FeXapan and suppressed this knowledge from the general public. The Corporate

  Defendants made conscious decisions not to redesign, relabel, warn or inform the

  unsuspecting public. The Corporate Defendants' reckless conduct supports punitive

  damages.

             COUNT IV: TENNESSEE CONSUMER PROTECTION ACT

         179.      Plaintiff incorporates the above-referenced paragraphs as if restated herein.

         180.      The Corporate Defendants engaged in unfair competition or unfair,




                                                27
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 29 of 34 PageID #: 54




  unconscionable, and deceptive acts or practices in violation of the Tennessee Consumer

  Protection Act when they failed to adequately warn consumers and the agricultural

  community of the safety risks associated with the dicamba products, specifically including

  Xtendimax, Engenia, and FeXapan As a direct result of the Corporate Defendants'

  deceptive, unfair, and unconscionable conduct, Plaintiff suffered and will continue to suffer

  economic loss, pecuniary loss, and other compensable injuries.

          181.    Specifically, in making false and misleading representations and omissions

  of material facts regarding the safety of and potential risks of the dicamba products and in

  failing to warn about the risks, the Corporate Defendants represented that the dicamba

  products had characteristics, uses, and benefits that they do not have in violation of Tenn.

  Code Ann. § 47-18-104(b)(5).

          182.    As a direct and proximate result of the Corporate Defendants' unlawful

  conduct, Plaintiff has suffered and will continue to suffer economic loss, pecuniary loss,

  and other compensable injuries.

          183.    The Corporate Defendants have violated the Tennessee Consumer

  Protection Act, Tenn. Code Ann § 47-18-101 et seq., and are liable to Plaintiff for

  compensatory, statutory, and treble damages, in amounts to be proven at trial, together with

  interest, attorney's fees, and court costs.

                              COUNT V: CIVIL CONSPIRACY

         184.     Plaintiff incorporates the above-referenced paragraphs as if restated herein.

         185.     The Corporate Defendants, in an unlawful, fraudulent, deceptive scheme

  and device to improperly market, sell, and expand sales and profits from the defective

  Xtend Crop System, conspired with each other to create fear-based demand for the dicamba




                                                28
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 30 of 34 PageID #: 55



  resistant trait, and correspondingly more sales and use of the dicamba herbicide,

  proliferating the dicamba-based system and thereby profiting from the ecological disaster

  it causes.

          186.   The object of the conspiracy was and is to create and perpetuate an

  ecological disaster through use of the defective, dangerous Xtend Crop System, forcing

  farmers to purchase dicamba-resistant technology out of self-defense in order to protect

  their crops from dicamba damage at the expense of producers like Plaintiff, whose non-

  resistant crops were damaged.

          187.   Early on, the Corporate Defendants formed a partnership, joint venture, or

  joint enterprise, or otherwise agreed to share technologies in order to speed the dicamba-

  based system to market.

         188.    The Corporate Defendants are intertwined in the course of action to a great

  degree. They both funded and developed the biotechnology for dicamba resistance and

  share in profits from its commercialization. BASF provided its proprietary dicamba

  formulation to Monsanto, whose XtendiMax is the same as BASF's Clarity only with

  Monsanto's additive called VapoGrip. They participated in joint field tests and jointly

  developed stewardship and education programs to "support long term sustainability" of a

  dicamba-tolerant system.

         189.    The Corporate Defendants both invested in dicamba production facilities in

  preparation for the demand they knew would be created by damage the Xtend Crop System

  would and did cause.

         190.    The Corporate Defendants knew the risks to susceptible non-dicamba

  resistant plants and crops, particularly tobacco which is highly sensitive to dicamba, even




                                              29
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 31 of 34 PageID #: 56




  at very low levels.

          191.   The Corporate Defendants conspired to and did falsely advertise and market

  the Xtend Crop System's dicamba herbicides as low volatility and capable of remaining on

  target to mislead farmers, create and increase demand for the dicamba-resistant trait

  technology, and herbicides.

         192.    The Corporate Defendants knew that even the supposed lower volatility

  dicamba still is volatile and still at high risk of movement onto susceptible non-resistant

  plants and crops, causing them damage.

         193.    The Corporate Defendants conspired to and did inadequately warn, omit,

  and conceal the risks, especially volatility, from the public, weed scientists, and persons

  who would be using the Xtend Crop System, in order to and with the intent of increasing

  damage to non-resistant crops and driving up fear-based demand for dicamba-resistant seed

  and correspondingly, more dicamba herbicides.

         194.    The Corporate Defendants conspired to and did inadequately educate, train

  or instruct on the safe use of the Xtend Crop System, notwithstanding that each clearly

  knew the importance thereof to have even minimal chance of safe use, also in order to and

  with the intent of increasing damage to non-resistant crops and driving up fear-based

  demand for dicamba resistant seed and correspondingly, more dicamba herbicides.

         195.    The Corporate Defendants jointly proceeded with the full-scale launch of

  the Xtend Crop System, causing a wave of destruction to susceptible non-dicamba resistant

  plants and crops, including Plaintiff's tobacco crops

         196.    In response to the damage, the Corporate Defendants issued coordinated

  public statements and offered identical stated causes for the damage, none of which had to




                                              ME
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 32 of 34 PageID #: 57




  do with the Xtend Crop System, in order to further ensure ever-increasing demand and

  profits.

             197.   The Corporate Defendants' scheme was intended to and has caused farmers

  to purchase seed containing the dicamba-resistant trait out of self-defense, leading to more

  sales and use of dicamba herbicides, which has and will cause more damage, resulting in

  more sales of dicamba with the dicamba-resistant trait.

             198.   The Corporate Defendants' unlawful actions resulted in damages to

  Plaintiff who was harmed in the manner described above.

                                    PRAYER FOR RELIEF

             WHEREFORE, premises considered, Plaintiff prays for relief and judgment

  against each of the Defendants, as appropriate to each cause of action alleged, as follows:

             a)     That Defendants be served with a copy of the Summons and Complaint and

  be required to answer within the time prescribed by law;

             b)     That the Court enter preliminary and permanent injunctions providing that

  Monsanto and BASF shall be enjoined from selling, marketing distributing, or otherwise

  disseminating Xtend crops;

             c)     That the Court award Plaintiff monetary damages against Monsanto and

  BASF, jointly and severally, including compensatory relief to which Plaintiff is entitled

  according to proof at the time of trial;

             d)     That the Court award punitive and exemplary damages for Monsanto's and

  BASF's willful, malicious and/or reckless behavior in an amount within the jurisdiction of

  this Court according to proof at the time of trial;

             e)     In the alternative of awarding relief against Monsanto and BASF, that the




                                                31
Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 33 of 34 PageID #: 58




  Court award Plaintiff monetary damages against the Co-Op including compensatory relief

  to which the Plaintiff is entitled according to proof at trial;

          f)      That the Court award statutory damages in an amount within the jurisdiction

  of this Court_ and according to proof at the time of trial;

          g)      That the Court award restitution, disgorgement of profits and other

  equitable relief;

          h)      That the Court award Plaintiff reasonable attorneys' fees;

          i)      That Defendants be taxed with the costs of this action;

          j)      That Plaintiff recover both pre judgment and post judgment interest;

          k)      That a jury be impaneled to hear this case; and

          1)      That Plaintiff be awarded any and all other relief to which he may be

  entitled.


                                                  Respectfully Submitted,

                                                  MCKELLARIHYDE, PLC


                                                  ~
                                                  Andrea Taylor McKellar, BPR #019618
                                                  4235 Hillsboro Pike, Suite 300
                                                  Nashville, TN 37215
                                                  T: (615) 866-9828
                                                  F: (615) 866-9863

                                                  Counsel for Plaintiff




                                                32
Nl~k un..               Case: 1:19-cv-00129-SNLJ Doc. #: 1-2 Filed: 07/24/19 Page: 34 of 34 PageID #: 59
                                                                                                                       ,
                                                                                                               -:005 P% 'Fo _
                                                                                                           ~~ ~ ^ d~ ~
                                                                                                           7        ~PI4R7@tl ®OW ES

        :\'\A_ r I ~1                                                                                      02 1 P      ~ ®~ d o300
                                                                                                           0001994092 JUN 20 2019
                                                                                                           MAILED FROM ZIPCODE37215




         ~
         O
 ~ 0-
         ni
         Lr)
 ~.~..~ Ln
         r-i
 ~ Er
 .~ -0
            0                                                   -yo ~1►-' ~e.~`~
 i C3
            o
 `
 -~ s
    o.                                               CG~o CQ~
 -  o
                                                      ~ ~o v
            In
 -_ r`
    o
                                                       Nq,.sv~,W. kl--- , I"N 3n',-k4P'3
      S
